Name: Commission Regulation (EEC) No 2270/90 of 1 August 1990 fixing the buying-in prices, aids and certain other amounts applicable for the 1990/91 wine year to intervention measures in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  economic policy;  food technology
 Date Published: nan

 2. 8 . 90 Official Journal of the European Communities No L 204/35 COMMISSION REGULATION (EEC) No 2270/90 of 1 August 1990 fixing the buying-in prices , aids and certain other amounts applicable for the 1990/91 wine year to intervention measures in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, present uncertainty of prices on the market for distillation products ; Having regard to the Treaty establishing the European Economic Community, Whereas some wine delivered for one of the distillation operations may be processed into wine fortified for distil ­ lation ; whereas the amounts applicable to distillation in accordance with the rules laid down in Article 26 of Regulation (EEC) No 2046/89 should be adjusted accor ­ dingly ; Having regard to the Act of Accession of Spain and Portugal, Whereas experience gained in sales by invitation to tender of alcohol held by intervention agencies shows that the difference between prices which may be obtained for neutral spirits and raw alcohol does not justify the take ­ over of the former ; whereas, moreover, quantities of neutral spirits currently available are sufficient to satisfy, at least for one wine year, any demand for that product ; whereas under these circumstances the possibility provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 should be used by limiting deliveries of neutral spirits to intervention agencies for the 1990/91 wine year ; Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 325/90 (2), and in particular Articles 35 (8), 36 (6), 38 (5), 41 ( 10), 42 (6), 44, 45 (9) and 46 (5) thereof, Whereas Council Regulation (EEC) No 1326/90 (3) fixes the guide prices for wine for the 1990/91 wine year ; whereas the prices, aids and other amounts for the various intervention measures to be adopted for that wine year should accordingly be fixed .on that basis ; Whereas the buying-in prices of the by-products of wine ­ making and of wine delivered for the various distillation operations are to be fixed on the basis of a percentage of the guide price ; whereas a price taking account of the guide price level in Spain must be fixed for wine obtained from grapes produced in that Member State ; Whereas the aid for the use in wine-making of concen ­ trated grape must and rectified concentrated grape must as provided for in Article 45 ( 1 ) of Regulation (EEC) No 822/87 must be fixed taking into account the difference between the cost of enrichment achieved using concen ­ trated grape must and using sucrose ; whereas, in the light of the data available to the Commission, the amount of the aid should be varied with the product used for enrich ­ ment ; Whereas distillers may, in accordance with Articles 35 (6) and 36 (4) of Regulation (EEC) No 822/87, either receive aid for the product to be distilled or deliver the product obtained from distillation to the intervention agency ; whereas the amount of the aid must be fixed on the basis of the criteria laid down in Article 16 of Regulation (EEC) No 2046/89 (4) ; whereas, as the buying-in price fixed for Spain is less that the price fixed for the Community of Ten, the aids in that Member State should be adjusted accordingly ; Whereas the aid for the use of concentrated grape must in animal feed as referred to in Article 45 (4) of Regulation (EEC) No 822/87 may not be greater than the amount allocated for distillation as provided for in Article 38 of that Regulation ; whereas, in view of the results of the first wine years of application, the aid should be fixed at that level and the maximum quantity eligible for aid should be fixed at that level and the maximum quantity eligible for aid should be fixed at one third of the overall quantity laid down for the three wine years ; Whereas the price of wine to be distilled under Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 does not normally allow the marketing at market prices of products obtained from distillation ; whereas provision must there ­ fore be made for aid, the amount of which is to be fixed on the basis of the criteria laid down in Article 8 of Regu ­ lation (EEC) No 2046/89, account also being taken of the Whereas Article 46 (3) of Regulation (EEC) No 822/87 lays down criteria for fixing the aid provided for in that Article ; whereas, as regards the aid for the use of grapes, grape must and concentrated grape must for the manufac ­ ture of grape juice, paragraph 4 of that Article stipulates that a part of the aid should be set aside for the organiza ­ tion of campaigns to promote the consumption of grape (  ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 23 . 5 . 1990, p. 19 . (3) OJ No L 132, 23 . 5 . 1990, p. 22. ( «) OJ No L 202, 14. 7 . 1989, p. 14. No L 204/36 Official Journal of the European Communities 2. 8 . 90  aid to distillers,  aid to fortifiers of wine for distillation,  the buying-in prices of alcohol obtained, delivered to an intervention agency,  the contribution from the European Agricultural Guidance and Guarantee Fund towards the taking over of that alcohol, shall be as set out in Annexes I and II hereto . juice and whereas the aid may be increased to that end ; whereas, having regard to the criteria laid down and to the need to finance those campaigns, the aid should be fixed at a level permitting sufficient quantities to be obtained for the effective promotion of the product ; whereas the corresponding prices in Spain are different from those recorded in the Community of Ten ; whereas the aid applicable in Spain should accordingly be fixed, in accordance with Article 128 of the Act of Accession, at a level taking account of those differences ; Whereas the reduction in the buying-in price for wine provided for in Article 44 of Regulation (EEC) No 822/87 depends on the average increase in the natural alcoholic strength in each wine-growing zone ; whereas experience shows that that increase corresponds on average to half the maximum increase authorized ; whereas the reduction in the buying-in price must accordingly correspond to the added alcoholic strength as a percentage of the alcoholic strength of wine delivered for distillation ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1 990 fixing the reducing coefficient for agricultural prices in the 1990/9 1 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (') establishes the list of prices and amounts which are to be divided by 1,001712 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas by Regulation (EEC) No 2269/90 (2), the guide prices for table wine for the 1990/91 wine year were divided by that figure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 3 The buying-in prices for wine delivered during the 1990/91 wine year for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 and, for those products :  aid to distillers,  aid to fortifiers of wine for distillation, shall be as set out respectively in Annexes III, IV and V hereto. HAS ADOPTED THIS REGULATION : Article 4 1 . Notwithstanding Article 1 7 (4) of Commission Regulation (EEC) No 441 /88 (3) and Article 13 (3) of Regulation (EEC) No 3105/88 (4), the intervention agency shall no later than three months after the date on which the alcohol was delivered pay the distiller the price laid down for raw alcohol . In the two months following the final date set for delivery in respect of each of the distilla ­ tion operations provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 activated for the 1990/91 wine year, the intervention agency shall pay the distiller on additional amount of ECU 0,1 1 per % vol . and per hi of neutral spirits delivered. This additional amount shall be paid in respect of a quantity of neutral spirits that does not exceed 50 % of the total quantity delivered under each distillation operation, even where the proportion of neutral spirits is greater than 50 % . 2. Distillers may request that an advance payment of the additional amount of ECU 0,11 per % vol . and per hi be made in respect of the quantities of neutral spirits deli ­ vered provided they have given a security to the interven ­ tion agency. This guarantee shall be ECU 14 per hi of pure alcohol in respect of which the advance payment is requested. The advance payment shall be made at the same time as the raw alcohol price is paid . The security shall be released only in respect of a quantity of not more than 50 % of the total quantity delivered under each distillation operation . The security shall be forfeit in respect of any quantity in excess of 50 % . Article 1 This Regulation fixes the buying-in prices, the aids and certain other amounts applicable for the 1990/91 wine year to intervention measures in the wine sector. As regards the measures provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87, those amounts shall be fixed subject to a subsequent decision on the activating of those measures. Article 2 The buying-in prices of the products and of wine deli ­ vered during the 1990/91 wine year for compulsory distil ­ lation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 and, for those products : (') OJ No L 83, 30. 3 . 1990, p. 102. (2) See page 33 of this Official Journal . (3) OJ No L 45, 18 . 2. 1988, p. 15 . (&lt;) OJ No L 277, 8 . 10 . 1988, p. 21 . 2. 8 . 90 Official Journal of the European Communities No L 204/37 Article 5 The aid for utilization during the 1990/91 wine year of concentrated grape must and rectified concentrated grape must as provided for in Article 45 ( 1 ) and (4) and in the first subparagraph of Article 46 ( 1 ) of Regulation (EEC) No 822/87 shall be as set out respectively in Annexes VI, VII, VIII and IX hereto. Article 6 The maximum quantity of concentrated grape must which may qualify for the aid provided for in Article 45 (4) of Regulation (EEC) No 822/87 shall be 100 000 hectolitres for the 1989/90 wine year. Article 7 The reductions provided for in Article 44 of Regulation (EEC) No 822/87 applicable to the buying-in prices for wine delivered during the 1990/91 wine year for distilla ­ tion as provided for in Articles 36, 38 , 39, 41 or 42 of that Regulation and, for that wine :  to the aid to the distiller,  to the buying-in prices of alcohol obtained, delivered to an intervention agency,  to the contribution from the European Agricultural Guidance and Guarantee Fund to the taking over of that alcohol, shall be as set out in Annex X hereto. Article 8 The amounts relating to products obtained from grapes harvested in Spain shall be those set out in the columns headed 'Spain ' in the Annexes hereto . Article 9 This Regulation shall enter into force on 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 204/38 Official Journal of the European Communities 2. 8 . 90 ANNEX I DISTILLATION AS PROVIDED FOR IN ARTICLE 35 OF REGULATION (EEC) No 822/87 1990/91 WINE YEAR (ECU/"/) vol/hl) EUR 10 Spain 1 . Buying-in price to be paid to the producer by the distiller 0,83 0,73 2. Aid : l (a) to distillation : I I 1 . neutral spirits : \ l  flat-rate 0,49 0,39  of marc 0,63 0,53  of wine and lees 0,35 0,25 2. spirits distilled from marc 0,26 0,16 3 . spirits distilled from wine 0,24 0,14 4. raw spirits : \  flat- rate 0,38 0,28  of marc 0,52 0,42  of wine and lees 0,24 0,14 (b) to the fortification of wine for distillation 0,23 0,13 3 . Prices of neutral spirits delivered (') : l l  flat-rate 1,45 1,35  spirits distilled from marc 1,59 1,49  spirits distilled from wine and lees 1,31 1,21 4. Prices of raw spirits delivered (') :  flat-rate 1,34 v 1.24  spirits distilled from marc 1,48 1,38  spirits distilled from wine and lees 1,20 1,10 5 . EAGGF contribution for spirits (2) 0,49 0,39 (') If the distiller has received the aid under 2, these prices are to be reduced by an amount equal to the aid (third subpara ­ graph of Article 1 8 (2) of Regulation (EEC) No 2046/89). (2) For quantities of alcohol delivered to the intervention agency in respect of which aid has been paid to the distiller, this contribution is to be reduced by the amount of the flat-rate aid paid. 2. 8 . 90 Official Journal of the European Communities No L 204/39 ANNEX II DISTILLATION AS PROVIDED FOR IN ARTICLE 36 OF REGULATION (EEC) No 822/87 1990/91 WINE YEAR (ECU/% vol/hl) EUR 10 Spain 1 . Buying-in price to be paid to the producer by the distiller 1,12 0,98 2 . Aid : (a) to distillation : \ 1 . neutral spirits 0,65 0,50 2. spirits distilled from wine and raw spirits 0,54 0,39 (b) to the fortification of wine for distillation 0,52 0,38 3 . Prices of neutral spirits delivered (') 1,61 1,46 4 . Prices of raw spirits delivered (') 1,50 1,35 5 . EAGGF contribution for spirits (2) 0,65 0,50 (') If the distiller has received the aid under 2, these prices are to be reduced by an amount equal to the aid (third subpara ­ graph of Article 18 (2) of Regulation (EEC) No 2046/89). (2) For quantities of alcohol delivered to the intervention agency in respect of which aid has been paid to the distiller, this contribution is to be reduced by the amount of the flat-rate aid paid. No L 204/40 Official Journal of the European Communities 2. 8 . 90 ANNEX III DISTILLATION AS PROVIDED FOR IN ARTICLE 38 OF REGULATION (EEC) No 822/87 1990/1991 WINE YEAR (ECU/o/o vol/hl) EUR 10 Spain 1 . Buying-in price to be paid to the producer by the distiller : - type A I, R I and R II (') 2,09 1,83  type A II 4,52 3,94  type A III 5,16 4,50 type R III 3,23 2,81 2 . Aid : I (a) to distillation : 1 . neutral spirits : l  type A I, R I and R II 1,59 1,33  type A II 4,06 3,47  type A III 4,71 4,04  type R III 2,75 2,32 2 . spirits distilled from wine and raw spirits : l  type A I, R I and R II 1,48 1,22  type All 3,95 3,36  type A III 4,60 3,93  type R III 2,64 2,21 (b) to the fortification of wine for distillation :  type A I , R I and R II 1,45 1,19  type A II 3,88 3,30  type A III 4,52 3,86  type R III 2,59 . 2,17 (') And table wine in a close economic relationship with these types of table wine, or wines suitable for yielding table wine . 2. 8 . 90 Official Journal of the European Communities No L 204/41 ANNEX IV DISTILLATION AS PROVIDE FOR IN ARTICLE 41 OF REGULATION (EEC) No 822/87 1989/90 1990/ 1991 YEAR (ECU/% vol/hl) EUR 10 Spain 1 . Buying-in price to be paid to the producer by the distiller :  type A I, R I and R II (') 2,63 2,30  type A II 5,70 4,97  type A III 6,51 5,67  type R III 4,08 3,55 2 . Aid : (a) to distillation : 1 . neutral spirits :  type A I, R I and R II 2,14 1,80  type A II 5,26 4,51  type A III 6,08 5,23  type R III 3,61 3,07 2 . spirits distilled from wine and raw spirits : \  type A I , R I and R II 2,03 1,69  type A II 5,15 4,40  type A III 5,97 5,12  type R III 3,50 2,96 (b) to the fortification of wine for distillation :  type A I, R I and R II 1,99 1,66  type A II 5,06 4,33  type A III 5,87 5,03  type R III 3,44 2,91 (') And table wine in a close economic relationship with these types of table wine. No L 204/42 Official Journal of the European Communities 2. 8 . 90 ANNEX V DISTILLATION AS PROVIDED FOR IN ARTICLE 42 OF REGULATION (EEC) No 822/87 1990/91 WINE YEAR (ECU/% vol/hl) EUR 10 Spain 1 . Buying-in price to be paid to the producer by the distiller :  type A I, RI and R II (') 2,85 2,25  type A II 6,26 4,95 2 . Aid : (a) to distillation : 1 ; neutral spirits : Il  type A I, R I and R II 2,36 1,75  type A II 5,82 4,49 2 . spirits distilled from wine and raw spirits :  type A I , R I and R II 2,25 1,64  type A II 5,71 4,38 (b) to the fortification of wine for distillation : ll  type A I , R I and R II 2,21 1,61  type A ll 5,62 4,31 (') And table wine in a close economic relationship with these types of table wine. 2. 8 . 90 Official Journal of the European Communities No L 204/43 ANNEX VI AID FOR THE USE IN WINE-MAKING OF CONCENTRATED GRAPE MUST AND RECTIFIED CONCENTRATED GRAPE MUST (ARTICLE 45 (1) OF REGULATION (EEC) No 822/87 ) 1990/91 WINE YEAR (ECU/% vol/hl) EUR 10 Spain Amount of the aid : (a) concentrated grape must : \  wine-growing zones C III (a) and C III (b) 1,52 1,22  others 1,32 1,22 (b) rectified concentrated grape must :  wine-growing zones C III (a) and C III (b) 1,98 1,68  others, if production commenced before 30 June 1982 \ (EUR 10) or before 1 January 1986 (Spain) 1,98 1,68  others 1,78 1,48 ANNEX VII AID FOR THE USE OF GRAPE MUST AND CONCENTRATED GRAPE MUST FOR THE PURPOSE OF MANUFACTURING CERTAIN PRODUCTS IN THE UNITED KINGDOM AND IN IRELAND (SECOND AND THIRD INDENTS OF ARTICLE 46 ( 1 ) OF REGULATION (EEC) No 822/87) 1990/91 WINE YEAR (ECU/ke) EUR 10 Spain Flat-rate amount of the aid : I 1 . Products referred to in the second indent of Article 46 ( 1 ) of Regulation (EEC) No 822/87 0,20 0,12 2. Products referred to in the third indent of Article 46 ( 1 ) of Regulation (EEC) No 822/87 0,26 0,12 I No L 204/44 Official Journal of the European Communities 2. 8 . 90 ANNEX VIII AID FOR THE USE IN ANIMAL FEED OF CONCENTRATED GRAPE MUST (ARTICLE 45 (4) OF REGULATION (EEC) No 822/87) 1990/91 WINE YEAR (ECU/% vol/hl) EUR 10 Spain Amount of the aid 1,59 1,33 ANNEX IX AID FOR THE USE OF GRAPES, GRAPE MUST AND CONCENTRATED GRAPE MUST FOR THE PURPOSE OF MANUFACTURING GRAPE JUICE (FIRST INDENT OF ARTICLE 46 (1 ) OF REGULATION (EEC) No 822/87) 1990/ 1991 WINE YEAR (ECU) EUR 10 Spain Flat-rate amount of the aid : (a) grapes (per 1 00 kg) (b) grape must (per hi) (c) concentrated grape must (per hi) Percentage of the amount of the aid withheld for the financing of the promotion campaign 6,39 7,99 27,95 35 6,39 7,99 27,95 35 ANNEX X REDUCTION IN THE BUYING-IN PRICE OF WINE AS PROVIDED FOR IN ARTICLE 44 OF REGULATION (EEC) No 822/87 1990/91 WINE YEAR (ECU/% vol/hl) Zone C Zone A Zone B Spanish part Other parts 0,30 0,25 0,12 0,15